UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-1468



LASZLO GEORGE PALMAI,

                                              Plaintiff - Appellant,

          versus


JOSEPH CAMMARATA; GERALD B.       LEE,     Judge;
GILBERT K. DAVIS & ASSOCIATES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-97-100-A)


Submitted:   July 24, 1997                  Decided:   August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laszlo George Palmai, Appellant Pro Se. Joseph Cammarata, Washing-
ton, D.C.; Gregory E. Lucyk, OFFICE OF THE ATTORNEY GENERAL OF VIR-
GINIA, Richmond, Virginia; Henry St. John Fitzgerald, Arlington,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting De-

fendants' motions to dismiss Appellant's complaint for lack of

subject-matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Palmai v. Cammarata, No. CA-97-100-A (E.D.
Va. Mar. 26, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                        AFFIRMED




                                2